Citation Nr: 0204809	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  98-03 562A	)	DATE
	)
	)


THE ISSUE

Whether an August 1997 decision by the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in 
denying entitlement to an effective date prior to January 9, 
1991, for the grant of service connection and a 100 percent 
disability rating for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active duty from March 1966 to April 1969.

In an August 1997 decision the Board granted an effective 
date of January 9, 1991, for the assignment of a 100 percent 
disability rating for PTSD, and denied entitlement to an 
effective date prior to January 9, 1991, for the grant of 
service connection and the assignment of the 100 percent 
rating.  In a December 1997 statement, the veteran requested 
the Board to reconsider its decision and award an effective 
date in June 1988 for the grant of service connection and 
assignment of the 100 percent rating.  His motion for 
reconsideration of the Board's August 1997 decision was 
denied by the Acting Chairman of the Board in April 1998.

In July 1999 the veteran requested that the August 1997 
decision be reviewed for clear and unmistakable error.

In December 1999, the Board determined that the August 1997 
decision in which the Board denied entitlement to an 
effective date prior to January 9, 1991, for the grant of 
service connection and the assignment of a 100 percent 
disability rating for PTSD was not clearly and unmistakably 
erroneous. 

In May 2001, the United States Court of Appeals for Veterans 
Claims ("the Court") issued an order vacating the Board's 
December 1999 decision for further proceedings in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  In an August 1997 decision the Board denied entitlement 
to an effective date prior to January 9, 1991, for the grant 
of service connection and the assignment of a 100 percent 
disability rating for PTSD.

2.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the Board or 
that the pertinent statutory or regulatory provisions were 
incorrectly applied in the August 1997 decision.


CONCLUSION OF LAW

The August 1997 decision in which the Board denied 
entitlement to an effective date prior to January 9, 1991, 
for the grant of service connection and the assignment of a 
100 percent disability rating for PTSD was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. § 20.1403 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


In May 2001, the United States Court of Appeals for Veterans 
Claims ("the Court") issued an order vacating the Board's 
December 1999 decision for further proceedings in compliance 
with the VCAA.  However, the Board must point out at this 
juncture that the Court itself has determined that VCAA has 
no applicability to this case.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (VCAA not applicable to CUE).  
Nevertheless, since the Board's decision was vacated solely 
for consideration of VCAA, the Board will make a review under 
VCAA.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified of the 
Board's August 1997 determination and has been notified via 
letters in April 1998 and March 1999 regarding his claim for 
CUE with regard to that decision.  The Board concludes the RO 
advised the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the evidence of record at the time of the August 1997 
decision is also currently of record.  The veteran has 
submitted evidence and argument in support of his claim.  The 
Board notes that the evidence consists of duplicate evidence 
which was already of record.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In March 2002, he contacted the Board and 
indicated that he had no additional evidence.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.  


Background

VA treatment records show that the veteran sought treatment 
for psychiatric symptoms in June 1988, and that he was 
referred for a psychiatric evaluation with a diagnosis of 
"post-traumatic stress disorder ?."  The veteran did not file 
a formal claim for VA benefits during the time period that 
the treatment was rendered.  None of the VA treatment records 
from June 1988 through December 1990 reflect any intent on 
the part of the veteran to claim entitlement to VA 
compensation benefits.

The veteran initially claimed entitlement to VA compensation 
benefits on January 9, 1991, at which time he claimed 
entitlement to a temporary total disability rating pursuant 
to 38 C.F.R. § 4.29 for the VA hospitalization from October 
to December 1990.  On July 22, 1991, he claimed entitlement 
to VA compensation for PTSD, and in a September 1992 rating 
decision the RO granted service connection for PTSD and 
assigned a temporary total rating from July 22, 1991, based 
on a subsequent hospitalization in accordance with 38 C.F.R. 
§ 4.29, and a 30 percent rating from October 1, 1991.  The 
veteran appealed the effective date assigned for the grant of 
service connection and the 30 percent rating, and in a May 
1993 rating decision the RO found that the veteran had 
prosecuted a claim for compensation since January 9, 1991, 
and awarded an effective date of January 9, 1991, for the 
grant of service connection and the assignment of the 30 
percent disability rating.

The veteran continued to appeal the 30 percent disability 
rating and the effective date assigned for the grant of 
service connection.  He contended that he was entitled to an 
effective date in June 1988 for the grant of service 
connection because he had initially sought treatment for his 
PTSD symptoms at that time, and the VA medical center (VAMC) 
should have instructed him to claim entitlement to 
compensation benefits.  He also contended that he was 
entitled to a higher disability rating, and in a July 1994 
rating decision the RO increased the schedular disability 
rating from 30 to 100 percent effective July 22, 1991.  

In the August 1997 the Board granted an effective date of 
January 9, 1991, for the assignment of the 100 percent 
rating, and denied entitlement to an effective date prior to 
January 9, 1991, for the grant of service connection and the 
assignment of the 100 percent rating.

In his motion for reconsideration and to have the August 1997 
decision revised on the basis of clear and unmistakable 
error, the veteran stated that his medical records showed 
that the diagnosis of PTSD was rendered in June 1988, and 
that no one at the VAMC informed him of his right to claim 
entitlement to compensation benefits.  He also referenced the 
decision of the Court of Appeals for Veterans Claims (the 
Court) in Servello v. Derwinski, 3 Vet. App. 196 (1992), and 
stated that the Board had incorrectly applied the provisions 
of 38 C.F.R. § 3.155 by not considering the June 1988 
outpatient treatment record as an informal claim for VA 
compensation benefits.  He further stated that pursuant to 38 
C.F.R. § 3.157, the date of the outpatient treatment should 
have been accepted as the date of receipt of an informal 
claim for benefits.  He asserted that he was entitled to an 
effective date in June 1988 for the grant of service 
connection and the assignment of the 100 percent disability 
rating.

Analysis

The Court has set forth a three- pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: ( 1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of error.  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

Moreover, an alleged failure in the duty to assist may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier decision.  See Elkins v. Brown, 8 
Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).  

The regulations governing clear and unmistakable error in a 
decision of the Board appear at 38 C.F.R. §§ 20.1400-1411 
(2001).  Section 20.1403 provides:  (a)  General.  Clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 

(b)  Record to be reviewed. -- (1)  General.  Review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made. 

(2)  Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record. 

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable. 

(d)  Examples of situations that are not clear and 
unmistakable error. -- (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision. 

(2)  Duty to assist.  The Secretary's failure to fulfill the 
duty to assist. 

(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated. 

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation. 

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the Board or that 
applicable laws and regulations were not correctly applied in 
the decision at issue.  Such a determination must be based on 
the record and the law that existed at the time of that 
decision.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part:  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the  statutes clearly establish that an 
application must be filed.  See Wells v. Principi, 3 Vet. 
App. 307 (1992); Crawford v. Brown, 5 Vet. App. 33 (1993).  
Pertinent law and regulation also provide that the effective 
date of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999). 

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

The Board finds that the veteran has raised a valid claim of 
CUE by asserting that the Board incorrectly applied the 
provisions of 38 C.F.R. §§ 3.155 and 3.157 in failing to 
construe the June 1988 VA outpatient treatment record as an 
informal claim for compensation benefits.  He has raised a 
valid claim because, if his assertion were true, the outcome 
of the decision pertaining to the proper effective date would 
be manifestly different.  However, although the veteran has 
raised a valid claim of CUE, an analysis of the facts of the 
case and application of the relevant law leads to the 
conclusion that the Board's August 1997 decision was not 
clearly and unmistakably erroneous. 

Although the evidence documents the receipt of treatment at a 
VAMC in June 1988, the VA treatment records from June 1988 
through December 1990 do not indicate any intent to claim 
entitlement to compensation benefits.  Contrary to the 
veteran's assertion, in the absence of such expressed intent, 
the VA treatment records cannot constitute informal claims 
for compensation benefits.  See Crawford (in order to 
constitute an informal claim under 38 C.F.R. § 3.155(a), the 
document must identify the benefit being sought).

The veteran cannot rely on the provisions of 38 C.F.R. § 
3.157 to establish an effective date based on the VA 
treatment records.  Those provisions apply only if a 
condition precedent is met.  There must have been a grant of 
pension or compensation or a disallowance of compensation on 
the basis that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b).  At the time 
the treatment was received in June 1988, service connection 
was not in effect for PTSD or any other disability.  More 
specifically, prior to January 1991, there had been no formal 
claim for compensation or pension; there had been no grant of 
pension; there had been no award of compensation and there 
had been no disallowance of compensation on the basis that 
the service-connected disability was not compensable in 
degree.  In the case cited by the veteran, Servello v. 
Derwinski, 3 Vet. App. 196 (1992), the Court found that the 
Board had erred in not construing a VA treatment record as an 
informal claim for an increased rating where service 
connection had previously been established for the disability 
for which the treatment was received.  The facts of the 
veteran's case differ significantly, in that service 
connection for PTSD was not granted until September 1992, 
based on an informal claim for compensation submitted in 
January 1991.  That case does not state that a veteran need 
not submit a written claim or that a claim need not be filed.  

The Board has determined, therefore, that the August 1997 
Board decision was in accordance with the law as applied to 
the facts of the veteran's case, and that the decision was 
not clearly and unmistakably erroneous.  Because the veteran 
did not submit a claim for compensation benefits, formal or 
informal, prior to January 9, 1991, he is not entitled to an 
earlier effective date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b)(2).  There is no basis in the law for an effective 
date prior to January 9, 1991, for the grant of entitlement 
to service connection for PTSD and assignment of the 100 
percent rating.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (the payment of monetary benefits must be authorized 
by statute, which requires the filing of a claim).

The Board has also considered whether, under the facts of 
this case, the veteran is entitled to consideration of an 
effective date based on a liberalizing law or VA issue.  In 
this regard, the Board shall accept that the addition of 
Diagnostic Code 9411 was a liberalizing VA issue.  However, 
the veteran must have met all the criteria for a grant at the 
time of the effective date of the liberalizing VA issue.  In 
this regard, the facts fail the veteran.  Diagnostic Code 
9411 was added to the criteria in April 1980.  The veteran 
had no diagnosis of PTSD at that time or for many years 
thereafter.  

In regard to the assertion that the veteran was not informed 
that he could file a claim, such assertion is merely an 
allegation of a failure in a duty to assist.  A failure in a 
duty to assist does not give rise to clear and unmistakable 
error.   

At this time, the Board is presented with an original claim 
for compensation filed more than one year after the date of 
separation from service.  In the absence of an earlier claim, 
an earlier informal claim, a formal claim or a liberalizing 
VA law or issue, the effective date of service connection and 
the effective date of the evaluations is controlled by the 
date of receipt of the claim.  The Board concludes that the 
effective date of service connection was correct.  38 
U.S.C.A. § 5110.


ORDER

The claim of CUE in the August 1997 decision in which the 
Board denied entitlement to an effective date prior to 
January 9, 1991, for the grant of service connection and a 
100 percent disability rating for PTSD is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

